The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on April 15, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: April 15, 2019




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

 In re:                         )                                 Chapter 7
                                )
 RICHARD MCKAY OSBORNE, JR. )                                     Case No. 17-14920
 AND TRICIA A. OSBORNE,         )
      Debtors.                  )                                 Judge Arthur I. Harris
 ______________________________ )
                                )
 DANIEL M. MCDERMOTT,           )                                 Adversary Proceeding
 UNITED STATES TRUSTEE,         )                                 No. 18-1124
      Plaintiff.                )
                                )
 v.                             )                                 AMENDED PRETRIAL
                                )                                 MINUTES AND TRIAL
 RICHARD MCKAY OSBORNE, JR. )                                     SCHEDULING ORDER
 AND TRICIA A. OSBORNE,         )
     Defendants.                )

          APPEARANCES BY:                 S. Belhorn, for plaintiff
                                          H. Moseman, for defendants

          The Court held a pretrial conference on February 12, 2019. In order to

secure the just, speedy, and inexpensive determination of this matter, the parties




18-01124-aih        Doc 14      FILED 04/15/19        ENTERED 04/15/19 10:48:10                Page 1 of 4
are directed to comply with the following deadlines and instructions, which

supersede any prior deadlines or instructions issued by the Court:

         (1) INITIAL DISCLOSURES. The Court has determined that compliance

with the requirements of Fed. R. Civ. P. 26(a)(1) in this proceeding is not

necessary.

         (2) DISCLOSURE OF EXPERTS. No later than April 22, 2019, any party

intending to present expert testimony shall comply with the disclosure

requirements of Fed. R. Civ. P. 26(a)(2), made applicable to this matter under

Bankruptcy Rules 7026 and 9014.

         (3) DISCOVERY. All discovery, including depositions of fact and expert

witnesses, shall be completed on or before May 20, 2019.

         (4) DISPOSITIVE MOTIONS. The deadline for filing dispositive motions

is June 19, 2019. Briefs in opposition are due July 10, 2019. Optional reply

briefs are due July 24, 2019. No other briefs may be filed without leave of the

Court.

         (5) FINAL PRETRIAL CONFERENCE. A final pretrial conference will be

held only if a party requests it. Any party desiring a final pretrial conference shall

be responsible for conferring with the remaining counsel and contacting the

Courtroom Deputy, Ms. Stephanie Zelman-Thanasiu, [(216) 615-4402] to schedule

a final pretrial conference.

                                           2



18-01124-aih     Doc 14   FILED 04/15/19   ENTERED 04/15/19 10:48:10       Page 2 of 4
      (6) TRIAL. Trial is scheduled to begin on October 15, 2019, at 9:00 A.M.

      (7) ADDITIONAL TRIAL-RELATED FILING REQUIREMENTS.

      (A) STIPULATIONS OF FACT. On or before October 8, 2019, the parties

are to file Stipulations of Fact or, in the alternative, a Joint Statement that all

material facts are disputed. In addition, the parties may agree to have the matter

resolved solely on the basis of their Stipulations of Fact without a trial. If this is

the case, the parties should so indicate in the Stipulations of Fact, which should be

submitted no later than October 8, 2019.

      (B) WITNESS LISTS. On or before October 8, 2019, each party shall file

and serve a witness list, including the name of each individual the party intends to

call as a witness, together with a statement of the issues about which the witness is

expected to testify. Witnesses who are not properly listed will not normally be

permitted to testify at trial. This paragraph does not apply to witnesses called

solely for impeachment or rebuttal.

      (C) TRIAL BRIEFS. On or before October 8, 2019, each party shall file

and serve a trial brief that includes: a synopsis of the facts upon which the party

intends to prove its claim or defense; specific citations of statutes, case law, or

other legal authorities upon which the party relies; and a discussion of any

anticipated evidentiary issues.



                                            3



18-01124-aih    Doc 14    FILED 04/15/19     ENTERED 04/15/19 10:48:10        Page 3 of 4
      (D) EXHIBIT LISTS. On or before October 8, 2019, the parties shall file

and serve a list of each party's exhibits, as well as any Joint Exhibits. Exhibits that

are not disclosed will not normally be admitted into evidence at trial. This

paragraph does not apply to exhibits offered solely for impeachment or rebuttal.

      (E) EXHIBITS. On or before October 8, 2019, the parties shall deliver to

chambers, but not file, three complete sets of exhibits and serve a complete set of

exhibits on opposing counsel. Plaintiff's exhibits shall be marked with numbers

and defendants’ exhibits shall be marked with letters. Where there are multiple

plaintiffs or defendants, the exhibits shall be marked as ordered above, but with the

surname of the particular plaintiff or defendant added (for example, "Pl. Smith 1"

or "Def. Jones A"). Counsel for all parties should ensure that names of minor

parties, birthdays, social security numbers, taxpayer-identification numbers, and

account numbers are appropriately redacted pursuant to Bankruptcy Rule 9037.

             This Order shall not be modified except by leave of Court upon good

cause shown. Failure to comply with this Order may result in dismissal of the

action, default judgment, assessment of costs and attorney fees, and other

appropriate sanctions.

      IT IS SO ORDERED.



                                           4




18-01124-aih    Doc 14   FILED 04/15/19     ENTERED 04/15/19 10:48:10       Page 4 of 4
